DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because “the resistance element” lacks antecedent basis in the claims.
Claim 23 is objected to because “the medium” (l. 2) lacks antecedent basis in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because it is unclear what is meant by the language “wherein the first section has a separation of less than 5% of a measuring tube radius from a measuring tube wall” (¶ 9) as the specification appears to describe first section 132.1 of lead 132 as being disposed on a surface of measuring tube wall 111 (¶ [0045] and fig. 1). Claims 14-22 are indefinite because of they depend from claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amann et al. (US 2018/0143050 A1).
Regarding claims 23 and 24, Amann et al. discloses a Coriolis measuring device (1), comprising: at least one measuring tube (6; fig. 2) for conveying the medium; a measuring transducer (S1, S2, D) adapted to register at least one measured variable and to output at least a first measured value (vibration pattern) representing the measured variable (¶ [0022]); at least one temperature sensor (7) adapted to register a temperature of the measuring tube (¶ [0023]); an electronic measuring/operating circuit (3) configured to operate the measuring transducer (S1, S2, D) and the temperature sensor (3) and provide flow or density measurement values (casing 3 contains measurement electronics which provide flow measurements; ¶ [0021]); wherein the at least one measuring tube (6) is part of the measuring transducer (S1, S2, D), wherein the measuring transducer (S1, S2, D) has at least one oscillation exciter (D) adapted to excite the at least one measuring tube (6) to oscillate (¶ [0022]), wherein the measuring transducer (S1, S2, D) has at least two oscillation sensors (S1, S2) adapted to register measuring tube oscillation (¶ [0022]), wherein the electronic measuring/operating circuit (3) is further adapted to ascertain flow measured values or density measurement values based on oscillation characteristics of the measuring tube (6) measured by means of the oscillation sensors (measurement electronics determine flow measurement values based on vibration patterns of tube 6 by means of sensors S1 and S2; ¶ [0022]), and, wherein the electronic measuring/operating circuit (3) is connected by means of electrical connections with the oscillation sensors (S1, S2) as well as with the at least one oscillation exciter (the measurement electronics must be connected by means of electrical connections with driver D and sensors S1 and S2 to function as a Coriolis flowmeter; ¶ [0022]); wherein the measuring device (1) especially includes an electronics housing (3) for housing the electronic measuring/operating circuit (casing 3 contains measurement electronics and a display; ¶ [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 15-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al. (US 2018/0143050 A1) in view of Wang et al. (US 2016/0138952 A1).
Regarding claim 13 and 15-18, Amann et al. discloses a measuring device (1) for measuring flow velocity or volume flow or density of a medium flowing through at least one measuring tube (6; fig. 2), comprising: the at least one measuring tube (6; fig. 2) for conveying the medium; a measuring transducer (S1, S2, D) adapted to register at least one measured variable and to output at least a first measured value (vibration pattern) representing the measured variable (¶ [0022]); at least one temperature sensor (7) adapted to register a temperature of the measuring tube (¶ [0023]); an electronic measuring/operating circuit (3) configured to operate the measuring transducer (S1, S2, D) and the temperature sensor (3) and provide flow or density measurement values (casing 3 contains measurement electronics which provide flow measurements; ¶ [0021]).
Amann et al. is silent on the details of the temperature sensor leads.
Wang et al. teaches a temperature sensor (1) has a sensor element (2) and at least two electrically conductive leads (4) for electrical connection of the sensor element (2) with an electronic measuring/operating circuit (cables 4 must be connected to some electronic measuring/operating circuit to perform temperature sensing), wherein each lead (4) is connected with the sensor element (2) in the region of a connection location of the sensor element (cables 4 are connected with measurement element 2 in a region); wherein each lead (4) has a first section (outer section) following on the connection location, wherein the sensor element (2) has a maximum periphery (cables 4 have an outer section connecting to the region and surrounding a periphery of measurement element 2; fig. 3); wherein the first section (outer section) has a separation of less than 5% of a measuring tube radius from a measuring tube wall (outer section of cables 4 are disposed on a tube wall; fig. 4), wherein a length of each lead (4) in the first section is at least 25% of the maximum periphery (a length of cables 4 in the outer section is at least 25% the maximum periphery of measurement element 2; fig. 3); wherein the leads (4) are guided in their first section at least in certain regions along the maximum periphery (cables 4 are guided along the maximum periphery of measurement element 2; fig. 3); wherein the leads (4) in their first section are at least in certain regions in thermal contact with the measuring tube (cables 4 are in thermal contact with the tube 12; ¶¶ [0076, 0078]); wherein the sensor element (2) is one of the following: resistance element, Peltier element, semiconductor element (measurement element 2 is a resistance element; ¶ [0008]); wherein the temperature sensor (1) includes a securement element (6) adapted to secure the resistance element (2) and the first sections of the leads in certain regions to the measuring tube (retaining bracket 6 secures measurement element 2 and outer sections of cables 4 to tube 12; fig. 3); wherein the securement element (6) is a piece of sheet metal adapted to cover the resistance element (2) as well as the first sections of the leads (retaining bracket 6 is a strip of thin metal that covers measurement element 2 and an outer section of cables 4; ¶ [0065] and fig. 3); wherein the securement element (6) includes a central region and two outer regions (7) enclosing the central region, wherein the central region covers the sensor element (2) as well as the first sections of the leads (4) at least in certain regions, and wherein the securement element (6) is secured in the outer regions by welding to the measuring tube (retaining bracket 6 includes a central region and fixing surfaces 7 wherein the central region covers measurement element 2 and outer sections of cables 4 and retaining bracket 6 is secured at fixing surfaces 7 by welding; ¶ [0065] and fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Amann et al. with the temperature sensor connection arrangement of Wang et al. to provide an attachment means of a temperature sensor to ensure reliable contact with a measuring tube (Wang et al., ¶ [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852